Exhibit 10.1

AMENDMENT TO

NATIONAL INTERSTATE CORPORATION

AMENDED AND RESTATED MANAGEMENT BONUS PLAN

The National Interstate Corporation Amended and Restated Management Bonus Plan
(the “Plan”) is amended, effective November 6, 2009, to be used commencing with
the 2010 Performance Period, as follows:

1. Section 6 of the Plan is hereby superseded and replaced in its entirety as
set forth below:

“6. Determination of Awards. As soon as administratively practicable following
the end of each Performance Period, the Committee shall determine the total
Bonus Pool available for allocation as Awards for such Performance Period and
shall determine the extent, if any, that the Target Incentive Award for each
Participant has been attained, based on the Committee’s assessment (after
considering the recommendations of the chief executive officer for all
Participants other than the chief executive officer) of the Company’s and the
Participant’s performance to Objectives during such Performance Period. The
amount of the Award payable under the Plan to any Participant shall then be
determined by the Committee based on a percentage of the available Bonus Pool.
The Committee may, in its sole discretion, increase or decrease the amount of
any Award otherwise payable to any Participant to reflect such Participant’s
individual performance or such other factors as the Committee deems relevant, or
in recognition of changed or special circumstances.”

2. The definition of “Bonus Pool” contained in Exhibit A to the Plan is hereby
superseded and replaced in its entirety as set forth below:

““Bonus Pool” means, for each Performance Period, a bonus pool established by
the Committee upon recommendation of the chief executive officer with respect to
the underwriting performance for the Company’s accident underwriting year or
years, including, without limitation, that portion of the underwriting profit,
combined ratio, direct written premium versus plan or actual earned premium for
such year or years, as designated by the Committee.”

3. The Plan is hereby amended to add a new definition of “Objectives” to Exhibit
A to the Plan as follows:

““Objectives” means the measurable or subjective performance objective or
objectives established pursuant to this Plan for Participants for whom the
Committee has established Target Incentive Awards. Objectives may be described
in terms of Company-wide objectives or objectives that are related to the
performance of a subsidiary, division, business unit, department, product or
function within the Company or subsidiary in which the Participant is employed
or in terms of the performance of the individual Participant and may be based on
the following criteria: investment portfolio performance, net income, earnings
per share, adjusted book value per share, attainment of gross premium levels,
operating income, revenues, operating margin, profit margin,



--------------------------------------------------------------------------------

after-tax profit, product-related profitability, return on equity, return on
invested capital, financing, capital management, cash flow, shareholder value,
economic value added, shareholder return (measured in terms of share price
appreciation) and/or total shareholder return (measured in terms of share price
appreciation and/or dividend growth), tax planning, new customers, cost
controls, new products, product development, market penetration, geographic
business expansion, cost targets, productivity, employee satisfaction,
management of subordinate managers, dealings with regulatory bodies, compliance
initiatives, acquisitions or divestitures, customer satisfaction, program
development, banks, credit rating agencies and investment service vendors,
responsiveness to unexpected developments, responsiveness to investors,
administrative oversight of certain functions, development and implementation of
strategic initiatives and annual objectives and/or strategic business criteria
related to a Participant’s area or areas of responsibility. The Objectives may
be made relative to the performance of other corporations or entities.”

4. Except as explicitly set forth herein, the Plan will remain in full force and
effect.

 

NATIONAL INTERSTATE CORPORATION By:  

/s/ Julie A. McGraw

Its:   Vice President and Chief Financial Officer

 

2